Citation Nr: 1742611	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-31 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound (SFW) of the left low back, to include a compensable rating for muscle injury and a separate compensable rating for residual scar prior to October 28, 2016, and in excess of 10 percent disabling as of October 28, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

C. Eckart, Counsel



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, including service in the Republic of Vietnam for which he earned the Purple Heart citation.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2010, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2010 rating denied a compensable rating for the residuals of a SFW and the June 2010 rating decision denied entitlement to TDIU. 

In February 2012, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2013 and October 2016, when it was remanded for further development.  The requested development has been completed.  The October 2016 Board decision also denied a claim for service connection for hypertension, removing this issue from appellate status.  Following the October 2016 remand, the RO in a November 2016 rating, granted a 10 percent rating for a tender and painful scar as residuals of the shell fragment wound and assigned an initial evaluation of 10 percent effective October 28, 2016.  

Despite this separate rating granted by the RO, the Veteran's appeal remains before the Board. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  For the entire appeal period under consideration, the Veteran's residuals of a SFW to the left low back resulted in no identifiable muscle impairment. 

2.  Prior to February 8, 2012, the residuals of the SFW resulted in a single scar on the left low back that was superficial, not painful, not unstable or poorly nourished; nor did it cause any functional impairment that is clearly separable from additional disability ratings, and the scar has not been shown to exceed six square inches (39 sq. cm)., or to exceed an area of 144 square inches (929 sq. cm.).

3.  As of February 8. 2012, the residuals of the SFW resulted in a single scar on the left low back that was painful; however it was superficial, not unstable or poorly nourished; nor did it cause any functional impairment that is clearly separable from additional disability ratings, and the scar has not been shown to exceed 12 square inches (77 sq. cm.).  

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment consistent with his educational and occupational background prior to April 8, 2009.

5.  The most probative evidence of record does not demonstrate that it is at least as likely as not that any of the Veteran's service-connected disabilities other than posttraumatic stress disorder (PTSD) precluded him from maintaining substantially gainful employment consistent with his educational and occupational background from April 8, 2009to the present.





CONCLUSIONS OF LAW

1.  A compensable rating for SFW to the left low back based on muscle impairment is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5320 (2016).

2.  As of February 8, 2012, a 10 percent rating but no more for residuals of SFW to the left low back with painful scar is granted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

3.  A rating in excess of 10 percent for residuals of SFW to the left low back with painful scar is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

4.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. Vet. App. 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2010 letter, sent prior to the March 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim for residuals of the SFW and a March 2010 letter sent prior to the June 2010 rating advised the Veteran of the evidence and information necessary to substantiate a TDIU claim.  These letters advised the Veteran, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned. 

As to VA's duty to assist, all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security records and identified private treatment records have been obtained. 

Also, the Veteran was provided VA examinations of his claimed residuals of a shrapnel wound to the back. These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim. The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303  (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994). 

II. Increased Rating

The Veteran claims that his service-connected residuals of a shrapnel wound to the back are more severe than what is reflected by the currently assigned rating. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a noncompensable rating for residuals of a shrapnel wound to the back under Diagnostic Code 5320.  Diagnostic Code 5320 defines the function of Muscle Group XX as postural support of the body and extension and lateral movements of the spine. 38 C.F.R. § 4.73, Diagnostic Code 5230. Muscle Group XX also involves the spinal muscles (sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions). Id.  For the muscles of the lumbar region, as in this case, a noncompensable rating is assigned for a slight muscle injury. Id.  A 20 percent rating is assigned for moderate muscle injury. Id.  A higher 40 percent rating is assigned for moderately severe muscle injury. Id.  A maximum 60 percent rating is assigned for severe muscle injury to the muscles of the lumbar region. Id. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement. 38 C.F.R. § 4.56(c) (2016).  Evaluating a muscle injury requires an analysis of the extent of the initial injury in addition to the current level of disability. In general, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d) (2016).

Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered fatigue threshold relative to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than what is required for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damages to muscle groups in the missile track; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and tests of strength and endurance compared with the sound side demonstrate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (2016).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  In this matter the RO has alternately evaluated the Veteran's SFW residuals under the criteria for scars.  Thus the Board shall also consider this criteria in addition to the criteria for muscle injuries.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008). The Veteran's claim for an increased rating was filed in February 2010; accordingly, the revised rating criteria for scars are applicable.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case. 

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating. A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

Diagnostic Code 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

The revised version of Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804. Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code, only to limitation of motion of the affected part.

The Veteran was wounded during his Vietnam service in October 1970 according to paperwork authorizing the award of Purple Heart.  Details of treatment for the injury are not shown in the service treatment records; however, the September 1998 rating which granted service connection for the SFW accepted the Veteran's lay description of a SFW of his left lower back, with no evidence of impairment noted other than a scar.  

Post service treatment records are noted to address other matters and provide no pertinent evidence regarding the Veteran's SFW residuals.  

The report of a March 2010 VA examination addressed the Veteran's SFW with a scar noted to be above his left hip.  The etiology was SFW from October 1970.  There was no skin breakdown and no pain reported.  Examination showed the maximum width of the scar of 0.1 centimeters by 1 centimeter long.  This was a superficial linear scar, non-painful and without evidence of skin breakdown, inflammation, edema, keloid formation or other disabling effects.  The diagnosis was a 1 centimeter linear scar of the  lower left posterior trunk from the excision of shrapnel.  There were no significant effects on occupation and no effects on his activities of daily living.  

The Veteran testified at his hearing that his scar hurt him when bending over and walking on asphalt.  He indicated that although his scar was almost gone, his pain was not gone.  Historically he described the scar as initially being the size of the end of his little finger.  He indicated that after the injury they tried to dig out the shrapnel but could not get it out.  He testified that he was told that the shrapnel might come out on its own and he did not know if the shrapnel was still there.  As for the scar it was nearly gone.  Transcript pg. 11-13.  

In October 2016 the Veteran underwent separate VA examinations of the scar and the underlying muscle injury.  

The October 2016 muscle injury examination confirmed that the Veteran had a penetrating muscle injury (SFW).  The history of onset and course was noted to be during combat in 1970.  He did not notice the wound, but his buddies notice him bleeding from his back.  He was seen at a medical facility and was told the shrapnel could not be removed.  He reported intermittent draining over the years, with the last instance 15 years ago.  He reported occasional mild discomfort in the area of the scar when lifting and the area was slightly tender.  The muscle group involved in the injury to his torso was Group XX, spinal muscles (sacrospinalis, erector spinae) affecting the lumbar spine.  Minimal scarring was noted and there were no known fascial defects or evidence of fascial defects associated with any muscle injuries.  There was no impact on muscle substance or function.  There were no signs or symptoms of muscle injury.  Muscle strength testing was 5/5 throughout, without evidence of atrophy.  No assistive devices were used.  No other significant muscle findings were noted.  

As for scarring while it was noted to be slightly tender in the area under the scar, the examination noted no evidence of scarring that was painful, unstable or have a total area equal to or greater than 39 square centimeters (6 square inches) or located on the head face or neck).  There was no evidence of unstable scar.  There was no X-ray evidence of retained shrapnel.  Other findings of note were of lumbar spine X-ray February 2013 showing disc space narrowing and early arthropathic changes.  As for functional impact his muscle injury did not result in any impact on his ability to work (such as resulting in an inability to keep up with work requirements due to muscle injury).  

The October 2016 scars examination diagnosed a scar of the left post-lateral flank from a shrapnel wound.  It was healed and tender in the S1 region.  There was only one scar, and it was tender to touch and occasionally to movement.  It was not unstable, nor was it a burn scar.  The only area affected with the left post lateral flank.  It was superficial and non-linear, measuring 0.8 x 0.8 centimeters.  The total area summarized was approximately 0.6 square centimeters.  The functional impact of the scar did not impact his ability to work.  

Also in October 2016, further VA medical opinion was obtained regarding the functional impact of the Veteran's SFW.  The examiner determined that the injury did not appear to have any significant impact on any adjacent joints or any resulting limited motion.  He was noted to have no evidence of any recent significant treatment for the SFW.  As for the symptoms reported by the Veteran his hearing, with respect to back pain after bending or prolonged walking on hard surfaces, the examiner opined that it is less likely than not that these symptoms are the result of this SFW injury.  The examiner stated that this remote particular SC injury, per se, would seem unlikely to produce the symptoms in question.  He did have structural spine disease with non- service connected sciatica, which can explain his symptoms.  This condition was deemed unlikely related to his SFW.  Finally the examiner addressed the impact of his SFW on his ability to work prior to April 2009 to include the combination of those effects with his diabetes in March 2009.  The examiner pointed out that there was no evidence that this service connected SFW disorder and his service connected type II diabetes (controlled with oral medication) would significantly affect his employability prior to April 2009.  
The examiner provided rationale based on current medical knowledge and experience for these opinions.  

Based on the evidence of record, the Board finds the Veteran's residuals of a shrapnel wound to the back do not warrant a compensable rating based on impairment to Muscle Group XX (or any other muscle group).  In this regard, the Board finds that the Veteran's residuals of a shrapnel wound to the back are asymptomatic in terms of muscle function and therefore do not meet the criteria for a higher 20 percent rating which is awarded for moderate severity.  Specifically, the evidence from the March 2010 and October 2016 VA examinations and the Veteran's lay testimony shows no evidence of muscle disability, such as lowered threshold of fatigue after average use.  There was no objective evidence of through and through injury or retained shrapnel, nor evidence of any loss of deep fascia or muscle substance or impairment of muscle tonus and no loss of range of motion or effect of activities of daily living due to residuals of his shrapnel wound.  The only symptoms of note are shown to be pain and tenderness attributed to a scar, which will be addressed further under the scars criteria; however the Board cannot simultaneously consider the scar symptoms under the muscle disability criteria as this would violate the rules against pyramiding.  38 C.F.R. § 3.14.

To warrant a higher 20 percent rating, there must be evidence of a moderate muscle injury.  This is not shown by the evidence.  Pertinently, there are no medical findings contrary to those of the VA examiners discussed above during the period under consideration.  There are no noted residuals of a muscle injury to the lumbar region. 

The Board recognizes that the Veteran's testimony does suggest some impairment of the lumbar spine itself, resulting in painful limited motion.  The October 2016 VA examiner addressed the complaints in his testimony and determined that such complaints are attributable to a non-service connected lumbar have structural spine disease with non- service connected sciatica.  The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Here, the October 2016 VA examiner specifically found there was functional limitation including painful motion as a result of the Veteran's non service-connected orthopedic lumbar disorder and are not related to his service-connected residuals of a shrapnel wound to the back involving Muscle Group XX.

As such, the Board finds that the appropriate characterization for rating purposes of the Veteran's residuals of a shrapnel wound to the back for Muscle Group XX is, at best, slight, consistent with the currently assigned noncompensable rating.  Thus, a higher rating is not warranted under the criteria for muscle injuries.  

Under the criteria for scars, the Veteran is shown to be in receipt of a separate 10 percent rating for tender and painful scars as of October 28, 2016.  Affording the Veteran the benefit of the doubt the Board finds that the 10 percent rating is warranted prior to this date, specifically as of the February 8, 2012 hearing.  The Veteran's testimony which described some pain in the region of the scar in conjunction with some activities, although not specifically deemed by the October 2016 VA examiner to result in functional loss, is broadly construed to equate to painful scarring which warrants a 10 percent rating Diagnostic Code 7804.  

The evidence, however, does not warrant a grant of a 10 percent rating prior to February 8, 2012 as there is no evidence of the SFW scar being painful prior to then.  Specifically the March 2010 VA examination disclosed the scar to not be painful, and there is no other evidence, lay or medical that suggests the scar was painful prior to his February 8, 2012 hearing.  Additionally the single scar in March 2010 was superficial, stable and did not encompass an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Thus, the criteria for a compensable rating are not met prior to February 8, 2012.  

At no point during the pendency of this appeal does the evidence suggest that a rating in excess of a 10 percent rating is warranted for the scar.  The scar was shown to be a single scar, said to be linear in the March 2010 examination but nonlinear in the October 2016 VA examination.  Both examinations, however, showed no evidence of scarring that was unstable or having a total area equal to or greater than least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) or located on the head face or neck).  

In sum, the evidence supports a 10 percent grant for painful scar residuals of SFW as of February 8, 2012, but does not support a 10 percent rating prior to that date or a rating in excess of 10 percent as of February 8, 2012.  As the preponderance of the evidence is against assignment of any higher rating including under the muscle injury criteria, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Entitlement to TDIU

The Board remanded the TDIU issue as it is intertwined with the evaluation of service connected scar, residual, of SFW, left low back, particularly prior to April 2009.  Having resolved the issue of the SFW, the Board now turns to whether TDIU is warranted at any point during this appeal.   

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. 

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Prior to April 8, 2009

During the period prior to April 8, 2009, the Veteran's service-connected disabilities were diabetes mellitus at 20 percent disabling from March 13, 2009; and SFW rated at 0 percent from December 12, 2007.  This does not meet the schedular criteria for TDIU.  Nevertheless, the Board must consider whether the Veteran's service-connected disabilities during that period prevent him from being able to secure and follow a substantially gainful occupation, in order to determine whether referral for an extraschedular TDIU is appropriate. 38 C.F.R. § 4.16(b).

In his Social Security records, the Veteran gave an employment history of having worked as a machine operator at a Rayon Factory from 1969 to 1996 and as a truck driver from 1997 to December 2008.  He had a 12th grade education.

None of the evidence reflects that the Veteran's SFW or diabetes prevented him from employment.  As noted above the VA examinations from March 2010 and October 2016 indicated that the SFW resulted in no impact on his ability to obtain and maintain employment, and none of the available medical evidence is shown to refute these findings.  Likewise the evidence does not show the Veteran's diabetes to result in any impairment to his ability to work.  To the contrary the records from this period showed his diabetes to be in good control.  See 47 pg. CAPRI at pg. 7.  

Furthermore the opinion from the October 2016 VA examiner stated with rationale that there was no evidence that this service connected SFW disorder and his service connected type II diabetes (controlled with oral medication) would significantly affect his employability prior to April 2009.  

Thus, for the period prior to April 2009, the Veteran's service-connected disabilities did not significantly limit his ability to work.  Therefore, referral for extraschedular consideration is not appropriate.

TDIU from April 8, 2009 

In this case, the Veteran has been assigned a 100 percent rating for PTSD effective April 8, 2009.  This was awarded in a September 2014 rating.  Subsequent to this, a January 2017 rating granted service-connection for lung carcinoma with a 100 percent rating assigned from May 23, 2016 and Special Monthly Compensation (SMC) assigned for housebound status as of this date.  Later, a May 2017 rating reduced the lung carcinoma rating to 60 percent disabling from April 13, 2017; SMC for housebound status remained in effect under 38 U.S.C.A. § 1114, subsection(s) and 38 CFR 3.350(i) on account of post-traumatic stress disorder rated 100 percent and additional service-connected disability of lung squamous cell carcinoma, independently ratable at 60 percent or more from May 23, 2016.

Where, as in this case, a 100 percent or total rating has been assigned, the issue of entitlement to a TDIU is rendered moot unless the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation. Id.  Therefore, entitlement to a TDIU during the period from April 8, 2009, to May 23, 2016, based upon a disability other than PTSD is for consideration.  As of May 23, 2016, the grant of lung cancer at 100 percent, then 60 percent with housebound SMC as discussed above, mooted the TDIU claim as this represents the maximum allowable benefit.  Accordingly the period to be considered under Bradley is from April 8, 2009, to May 22, 2016.  

From the period as of April 8, 2009, until May 23, 2016, in addition to the 100 percent PTSD, service connection has been in effect for the following:  diabetes rated as 20 percent from at 20 percent disabling from March 13, 2009; SFW rated at 0 percent from December 12, 2007; painful scar from SFW rated at 10 percent from February 8, 2012; bilateral hearing loss rated as 0 percent from September 30, 2009, and 10 percent from April 21, 2011; bilateral tinnitus rated at 10 percent from August 10, 2010.  

None of these disabilities meets the schedular requirement of 60 percent or more to be the sole basis of a TDIU claim. 38 C.F.R. § 4.16 (a).  Nonetheless, the Board will consider whether extraschedular referral is appropriate.

As previously noted, the SFW with painful scar is not shown to result in any impact on the Veteran's ability to work per the opinions from the March 2010 and October 2016 VA examinations.  Likewise the evidence does not show any impact from his service connected diabetes on his ability to work, although it was listed in his SSA application as one of the illnesses limiting his ability to work.  This fact was pointed out by the October 2016 VA examination which considered the impact of his SFW and diabetes on his ability to work, finding no impact from either disorder.  

As for the service-connected hearing loss and tinnitus, the preponderance of the evidence also fails to show that either disorder render him unable to work.  Although a January 2010 VA audiological examination described significant effects on his occupation due to hearing difficulty, the more recent VA examination of April 2011 for hearing loss and tinnitus described no significant effects on his occupation or activities of daily living due to his hearing loss or tinnitus.  None of the other evidence of record suggests that either his hearing loss or tinnitus render him unable wot work.  To the contrary he is shown to have used hearing aids in a satisfactory manner as noted in June 2009.  See 39 pg. CAPRI in VBMS at pg. 1.  

The record does not reflect that any of the Veteran's service-connected disabilities, aside from PTSD (and later his lung cancer), are so severe as to make the Veteran unemployable.  Therefore, extraschedular referral is not appropriate.

The preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone or in combination prior to April 8, 2009, or any one service-connected disability other than PTSD from April 8, 2009, to May 23, 2016, prevent the Veteran from obtaining or maintaining substantially gainful employment consistent with his educational and occupational background.  There is no doubt to be resolved, and the claim of entitlement to a TDIU must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to February 8, 2012, a compensable rating for residuals of SFW, including based on muscle injury and scars, is denied.  

From February 8, 2012 to October 27, 2016, a 10 percent rating for residuals of a SFW with painful scars is granted, subject to the laws and regulations governing the award of compensation benefits.

A rating in excess of 10 percent disabling for residuals of SFW, including based on muscle injury and scars, is denied.  

Entitlement to a TDIU is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


